IN THE COURT OF APPEALS OF IOWA

                                   No. 22-0384
                               Filed May 11, 2022


IN THE INTEREST OF P.K.,
Minor Child,

J.K., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Worth County, Adam D. Sauer,

District Associate Judge.



       The father appeals the order terminating his parental rights. AFFIRMED.



       Cameron M. Sprecher of Sprecher Law Office, PLC, Mason City, for

appellant father.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Gina Jorgensen, Hampton, attorney and guardian ad litem for minor child.



       Considered by Bower, C.J., and Schumacher and Ahlers, JJ.
                                        2


AHLERS, Judge.

      P.K. is a three-year-old child. The State petitioned to terminate the parental

rights of the child’s father. The State did not seek to terminate the rights of the

child’s mother. Following a hearing, the juvenile court terminated the father’s

rights. He appeals.

I.    Background

      This family first came to the attention of the Iowa Department of Human

Services (DHS) in 2019 due to allegations that the father was caring for the child

while under the influence of methamphetamine. A child abuse assessment was

founded after the father admitted methamphetamine use and he was determined

to have abused the child’s mother. The juvenile court eventually ordered the

father’s removal from the family home due to failure to comply with DHS

requirements. The child was adjudicated in need of assistance. At the beginning

of DHS involvement, the child was placed with her paternal grandmother, but the

child was eventually returned to her mother’s custody.

      During nearly two years of DHS involvement with the father, he has been

offered numerous services, including substance-abuse evaluations and treatment

services; family safety, risk, and permanency services; family-centered services;

mental-health services; family team meetings; a parent partner; family treatment

court involvement; and visitation with the child. The father’s engagement with

these services has been sporadic. Of primary concern is the father’s substance

abuse. He has had a few periods of sobriety, but he has largely provided positive
                                          3


drug tests, has tampered with several drug tests, and has failed to engage

consistently in treatment.

       The current termination-of-parental-rights proceeding is the second such

proceeding against the father regarding this child. Nearly one year prior to the

present proceeding, the State filed a petition seeking to terminate the rights of both

parents. After a hearing, the juvenile court denied the termination petition and

gave both parents an additional six months to work toward reunification. The

mother utilized those six months to improve to the point that the child was returned

to her care. The father did not utilize the extension to improve. The father is in

largely the same, if not a worse, position as he was at the time of the prior

termination hearing. In the few months before the termination hearing in the

current proceeding, he completely disengaged from services and failed to contact

service providers. He has struggled significantly with maintaining stability in his

life. His employment history has been spotty, with periods of unemployment and

bouncing from job to job. As of the termination hearing, the DHS was unable to

confirm any employment for him for several months, though he testified he would

begin a new job the day after the hearing. At the time of the hearing, the father

was facing eviction from his apartment due to unpaid rent.

       Following a hearing, the juvenile court terminated the father’s parental

rights. The father appeals.

II.    Standard of Review

       Our standard of review is as follows:

             In termination-of-parental-rights cases, we review the
       proceedings de novo. We are not bound by the juvenile court’s
                                          4


       findings of fact, but we do give them weight, especially in assessing
       the credibility of witnesses. There must be clear and convincing
       evidence of the grounds for termination of parental rights. Evidence
       is considered clear and convincing when there are no serious or
       substantial doubts as to the correctness [of] conclusions of law drawn
       from the evidence.[1]

III.   Analysis

       A.     The Three-Step Analysis

              Termination of parental rights under chapter 232 follows a
       three-step analysis. First, the court must determine if a ground for
       termination under section 232.116(1) has been established. If a
       ground for termination is established, the court must, secondly, apply
       the best-interest framework set out in section 232.116(2) to decide if
       the grounds for termination should result in a termination of parental
       rights. Third, if the statutory best-interest framework supports
       termination of parental rights, the court must consider if any statutory
       exceptions set out in section 232.116(3) should serve to preclude
       termination of parental rights.[2]

If a parent does not challenge one of the steps, we do not address that step.3

       B.     Issues Raised

       The father makes three arguments on appeal: (1) the State failed to prove

statutory grounds for termination; (2) he should have been given an additional six

months to work toward reunification; and (3) he has a close bond with the child

that should prevent termination. We address each of these issues separately.

              1.     Statutory Grounds

       The juvenile court terminated the father’s parental rights to the child

pursuant to Iowa Code section 232.116(1)(h) (2021). For termination under this




1 In re M.W., 876 N.W.2d 212, 219 (Iowa 2016) (alteration in original) (internal
citations and quotation marks omitted).
2 In re D.W., 791 N.W.2d 703, 706-07 (Iowa 2010) (internal citations omitted).
3 In re P.L., 778 N.W.2d 33, 40 (Iowa 2010).
                                            5


subparagraph, the State must prove:

               (1) The child is three years of age or younger.
               (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,
       or for the last six consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that the child
       cannot be returned to the custody of the child’s parents as provided
       in section 232.102 at the present time.[4]

On appeal, the father only challenges the fourth element—that the child

could not be returned to his care at the time of the hearing.5

       The primary impediment to the father gaining custody of the child is his

substance-abuse problem with methamphetamine. At the time of the termination

hearing, the father was still limited to fully supervised visits with the child due to his

methamphetamine problem.6 Throughout the lengthy duration of his case, the

father was offered numerous treatment opportunities.             His engagement with

treatment has been sporadic. At the time of the termination hearing, he had not

been engaged in treatment for several months. Although the father had some

periods of short-lived sobriety, demonstrated by negative drug tests, at the time of




4 Iowa Code § 232.116(1)(h)(1)–(4).
5 See In re A.M., 843 N.W.2d 100, 111 (Iowa 2014) (stating “at the present time”
means at the time of the termination hearing).
6 See In re J.S., 846 N.W.2d 36, 42 (Iowa 2014) (“[A] juvenile court could

reasonably determine that a parent’s active addiction to methamphetamine is
‘imminently likely’ to result in harmful effects to the physical, mental, or social
wellbeing of the children in the parent’s care.”); In re A.B., 815 N.W.2d 764, 776
(Iowa 2012) (“[A]n unresolved, severe, and chronic drug addiction can render a
parent unfit to raise children.”).
                                           6


the hearing, he had an unbroken string of several months of missed and positive

drug tests.7 He was also caught tampering with tests on several occasions.

       In addition to his unresolved substance-abuse issues, the father has only

been sporadically involved in most of the services offered, and he has been

routinely dishonest with service providers.         After more than two years of

involvement with the DHS, the father has not been able to exhibit sobriety or

stability so that providers could confidently place the child in his unsupervised care.

Accordingly, we agree with the juvenile court’s finding that the State proved a

ground for termination.

              2.     Additional Time

       If the juvenile court decides not to terminate parental rights, it has the option

of entering any of the permanency options available under Iowa Code section

232.104.8 One of those permanency options is to give a parent an additional six

months to work toward reunification if it can enumerate reasons it believes the

need for removal will no longer exist at the end of the six-month period.9 The father

contends the juvenile court erred in denying his request for that additional time.

We agree with the juvenile court.

       At the time of this termination hearing, the child had been removed from the

father’s custody for the majority of her short life. After receiving services for over

two years, the father has exhibited little to no progress in the areas that first



7 See In re R.A., No. 21-0746, 2021 WL 4891011, at *1 (Iowa Ct. App. Oct. 20,
2021) (collecting cases noting missed tests are presumed positive for illegal
substances).
8 Iowa Code § 232.117(5).
9 See Iowa Code § 232.104(2)(b).
                                           7


necessitated the child’s removal from his care. Further, the father was already

granted an extension of time one year earlier when the juvenile court declined to

terminate his rights. The father did not use that extension to gain his footing. At

this point, we cannot conclude that the impediments to reunification that exist now

will not exist six months in the future. Accordingly, we agree with the juvenile

court’s denial of the father’s request for additional time to work toward reunification.

               3.     Permissive Exception

         The father’s final argument is that a permissive exception should be applied

to avoid termination. Iowa Code section 232.116(3) provides a number of such

exceptions. The exceptions are permissive, and the burden of proof to establish

an exception is on the parent resisting termination.10 The father asserts that the

exception set forth in Iowa Code section 232.116(3)(c) should preclude

termination. That section provides that a court may decline to terminate a parent’s

rights if “[t]here is clear and convincing evidence that the termination would be

detrimental to the child at the time due to the closeness of the parent-child

relationship.”11

         The father argues that his rights should not be terminated because he has

a close bond with the child and, if his rights are terminated, he will no longer have

any financial obligation to the child. He asserts this would be detrimental to the

child in the long run. We are not persuaded by this argument. As for the loss of

support, the record establishes that the father has not been providing any support,




10   In re A.S., 906 N.W.2d 467, 475–76 (Iowa 2018).
11   Iowa Code § 232.116(3)(c).
                                          8


and, for the duration of the case, he has not maintained stable employment. The

prospect of some speculative future support the father may provide does not justify

denying termination now.

       As for the bond he shares with the child, by all accounts the two are bonded.

However, we agree with the juvenile court that this bond does not preclude

termination. Despite the bond he shares with his child, the father has still exhibited

years of ongoing substance abuse and instability. This child should not be forced

to wait any longer for her father to establish stability.12 We agree with the juvenile

court’s decision not to apply a permissive exception to negate termination.

IV.    Conclusion

       Following our de novo review, we agree with the juvenile court that the State

proved a statutory ground for termination, granting an additional six months is not

warranted, and the closeness of the father’s relationship with the child should not

preclude termination. Accordingly, we affirm the juvenile court’s termination of the

father’s parental rights to the child.

       AFFIRMED.




12 See In re K.H., No. 03-0671, 2003 WL 21459582, at *2 (Iowa Ct. App. June 25,
2003) (“This child should not be forced to wait any longer while her parent attempts
to create a stable home.”).